Citation Nr: 0927129	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-29 797	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for basic eligibility for Department of Veterans 
Affairs (VA) nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appellant's husband, who died in August 1972, served as a 
member of the recognized guerrillas from December 1942 to 
August 1945 and the regular Philippine Army from August 1945 
to April 1946.  

The matter comes before the Board on appeal of an 
October 2007 decision by the VA Regional Office (RO) in 
Manila, the Republic of the Philippines.  At that time, the 
RO, in pertinent part, denied basic eligibility for VA 
nonservice-connected death pension.  The appellant disagreed 
with that decision and with the denial of entitlement to 
Dependency and Indemnity Compensation (DIC) based on service 
connection for the cause of her husband's death.  The RO 
issued a statement of the case on those issues, and the 
appellant perfected her appeal as to the issue of basic 
eligibility for VA nonservice-connected death pension.  

Although the RO did not address whether the appellant had 
submitted new and material evidence sufficient to reopen this 
claim, the Board must independently consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  Accordingly, the issue has 
been recharacterized on appeal.




FINDINGS OF FACT

1.  The RO denied basic eligibility VA nonservice-connected 
death pension benefits in a January 2006 decision; the RO 
informed the appellant of her appellate rights, but she did 
not file a notice of disagreement with that decision.  

2.  Although evidence added to the claims file was not 
previously of record and relates to the service of the 
appellant's husband during World War II, it does not tend to 
establish that her husband served in a regular component of 
the active military, naval, or air service of the United 
States Armed Forces for a period 90 days or more, one day of 
which must have been during wartime; the added evidence 
therefore does not raise a reasonable possibility of 
substantiating the claim of basic eligibility for nonservice-
connected death pension benefits.  


CONCLUSION OF LAW

The evidence received since the January 2006 RO decision is 
not new and material, and the issue of basic eligibility for 
nonservice-connected death pension benefits is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated in January 2006, the RO denied basic 
eligibility to nonservice-connected death pension and 
notified the appellant of her appellate rights.  With the 
January 2006 letter, the RO enclosed a copy of an 
October 2005 letter in which it had informed the appellant 
that basic eligibility for nonservice-connected death pension 
may be shown to exist if a veteran service in a regular 
component of the active military, naval, or air service of 
the United States Armed Forces for a period of 90 days or 
more, one day of which must have been during wartime.  The RO 
also emphasized that service with the Commonwealth Army 
(USAFFE), including the recognized guerrillas or the new 
Philippine Scouts does not meet this requirement.  The 
appellant did not file a notice of disagreement with the 
January 2006 RO decision, and it became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1100 (2008).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996). 

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Nonservice-connected death pension benefits are payable to 
the surviving spouse of a veteran who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. §§ 1521(j), 1541 (West 2002).  

In order to establish basic eligibility for VA nonservice-
connected death pension benefits, it is required, in part, 
that the individual with respect to whom pension is claimed 
be a veteran who had active military, naval, or air service.  
See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j) (West 2002); 
38 C.F.R. §§ 3.1, 3.6 (2008).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2008).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b) (2008).  The "Armed 
Forces" consist of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code and benefits authorized by some 
parts of chapter 13, title 38, United States Code.  
38 U.S.C.A. § 107(a) (2002); 38 C.F.R. § 3.40(c) (2008).  
This does not include VA death pension benefits, which are, 
as noted above, authorized by chapter 15, title 38, United 
States Code.  

Service in the Philippine Scouts under section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945, section 14, 
Pub. L. 190, 79th Congress (Act of October 6, 1945) shall not 
be deemed to have been active military, naval, or air service 
for the purposes of any of the laws administered by VA except 
for specified benefits including disability compensation 
benefits authorized by chapter 11, title 38 United States 
Code and benefits authorized by some parts of chapter 13, 
title 38, United States Code.  38 U.S.C.A. § 107(b) (2002); 
38 C.F.R. § 3.40(b) (2008).  Pursuant to 38 C.F.R. § 3.40(b), 
this paragraph does not apply to officers who were 
commissioned in connection with the administration of Pub. 
L. 190.  38 C.F.R. § 3.40(b).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see Venturella v. Gober, 10 Vet. App. 
340 (1997).  

In this case, the evidence of record at the time of the 
January 2006 decision included a PA AGO Form 23, Affidavit 
for Philippine Army Personnel, completed by the appellant's 
husband in May 1947.  It stated he was USAFFE-Guerrilla and 
was presently a 2nd lieutenant in "D" Co. 63rd In Regt, 6th 
Div, Philippine Army.  He stated he was private when inducted 
into his guerrilla unit, S-2 Sec 110th Inf. in December 1942, 
a 3rd lieutenant in Combat Co, 110th Inf as of May 1943, and 
2nd lieutenant in C Co, 63rd Inf, PA as of November 1945.  
Also of record was the Certificate of Death showing the 
appellant's husband died in August 1972.  The appellant also 
submitted a photocopy of a Philippines Veterans Affairs 
Office Application for Old Age Pension dated in March 1991 in 
which the she stated her husband's rank had been 3rd 
lieutenant and that he was World War II Philippine Army, 
USAFFE, and World War II guerrilla.  

Evidence added to the record since January 2006 includes two 
additional Affidavits for Philippine Army Personnel, 
completed by the appellant's husband.  One is a copy of the 
May 1947 affidavit already of record, and the other is dated 
in August 1945 at which time the appellant's husband reported 
he had been a civilian who joined Guerrilla forces and was 
currently a 3rd lieutenant with duties as acting CO "B" Co 
11oth Inf.  Also added was a Personnel Record, Army of the 
Philippines, Form 22-a, PA. 1-30-45, completed by the 
appellant's husband in August 1945 in which he stated he was 
called to duty in December 1942 for Regt S-2, 110 Regt, 110th 
Div for service in the Philippine Army to service in the 
grade of private.  On the reverse of that sheet is the report 
of a physical examination dated in August 1945, which bears 
fingerprints and states fingerprint impressions will be made 
in this space in the case of every individual processed for 
active service in the Army of the Philippines.  

Also added to the record was AGUZ Form 632 from the National 
Personnel Records Center (NPRC).  It states the appellant's 
husband was a 3rd lieutenant Hq & Hq Svc Co. 110th Div.  It 
further states that he was determined to have had recognized 
guerrilla service from December 1942 to August 1945 and 
regular Philippine Army service from August 1945 to 
April 1946.  The source for recognized guerrilla service was 
stated to be a reconstructed roster.  

The other evidence added to the record is a certification 
from the General Headquarters of the Armed Forces of the 
Philippines Office of the Adjutant General, AGNR2, dated in 
January 2007.  It certifies that according to the records of 
the appellant's husband, a 2nd lieutenant, his military 
status was recognized guerrilla from December 1942.  The 
certification states his organization was S-2, 110" Inf (F-
23), he was processed in August 1945, his date of discharge 
was in April 1946, and he was carried as a 3rd lieutenant in 
the RRGR (Reconstructed Recognized Guerrilla Roster) of 1948.  

In reaching a determination on whether new and material 
evidence has been received to reopen the claim, the reason 
for the last prior denial of the claim should be considered.  
At the time of the January 2006 denial, there was no evidence 
that the appellant's husband served in the active military, 
naval, or air service of the United States Armed Forces.  

Although most of the added evidence was not previously of 
record and relates to the service of the appellant's husband 
during World War II, it does not tend to establish that her 
husband served in a regular component of the active military, 
naval, or air service of the United States Armed Forces for a 
period 90 days or more, one day of which must have been 
during wartime.  Rather, the added evidence, including AGNR2 
from the Office of the Adjutant General of the Armed Forces 
of the Philippines and the AGUZ Form 632 from NPRC restate 
that the appellant's husband had recognized guerrilla service 
and service in the regular Philippine Army.  This is what the 
appellant's husband had reported in PA AGO Form 23, which was 
of record at the time of the January 2006 decision.  

The Board recognizes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has stated that a 
request for verification from the service department pursuant 
to 38 C.F.R. § 3.203 should include submission of evidence 
submitted by the appellant.  Capellan v. Peake, 539 F.3d 1373 
(Fed. Cir. 2008).  Although there is no indication that the 
additional evidence submitted by the appellant has been 
reviewed by the service department, the appellant does not 
contend that it shows her husband had any service other than 
that identified in AGUZ Form 632 from NPRC.  The added 
evidence does not show, nor does the appellant contend, that 
her husband had other than recognized guerilla service and 
service in the Regular Philippine Army.  

Again, the appellant does not contend that her husband had 
periods of active service for VA purposes other than those 
reflected in the documents of record.  Her only argument is 
that because her husband was a commissioned officer, she 
should be awarded death pension benefits, and she cites to 
38 C.F.R. § 3.40(b).  The Board points out, however, that 
38 C.F.R. § 3.40(b) pertains only to commissioned officers in 
Philippine Scouts who were commissioned in connection with 
the administration of Pub. L. 190 and therefore does not 
apply to her case.  

Much of the added evidence is new as it was not previously of 
record and is relevant to the types and dates of service of 
the appellant's husband.  The evidence cannot, however, be 
found to be material because it does not tend to establish 
that the appellant's husband served in a regular component of 
the active military, naval, or air service of the United 
States Armed Forces for a period 90 days or more, one day of 
which must have been during wartime.  Although the records 
clearly show the appellant's husband had recognized guerrilla 
and Regular Philippine Army service, which may be sufficient 
for certain VA purposes such as compensation, the evidence 
does not show the type of service that can qualify a claimant 
for other VA benefits, such as a nonservice-connected death 
pension benefit in this case.  The added evidence therefore 
does not raise a reasonable possibility of substantiating the 
claim of basic eligibility for nonservice-connected death 
pension benefits.  Because of this, the claim may not be 
reopened and must remain denied.  

This is a case in which the law is dispositive of the 
underlying issue, and basic eligibility for death pension 
benefits is precluded based upon the appellant's husband's 
service, which is not in dispute, meaning there is a lack of 
legal entitlement to the benefit sought.  See Mason v. 
Principi, 16 Vet. App. 129, 131-32 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered whether the notice and assistance 
provisions found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009) are applicable to this 
claim.  The Board finds that because the claim at issue is 
limited to statutory interpretation, the notice provisions do 
not apply in this case.  See38 C.F.R. § 3.159(b)(3)(ii); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(VA not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Also, because the facts 
are undisputed and the claim of basic eligibility for VA 
nonservice-connected death pension benefits cannot be 
substantiated as a matter of law, there is no assistance VA 
could offer to assist in substantiating the claim.  See 
VAOPGCPREC 5-2004.  Accordingly, the Board finds no prejudice 
toward the appellant in having proceeded with the 
adjudication of her claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).











	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence not having been received to reopen 
the claim of basic eligibility for VA nonservice-connected 
death pension benefits, the appeal is denied.  





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


